The action is in trespass to recover damages for injury to land. The circumstances of the case are as follows: In 1843 a man by the name of Lamb agreed, verbally, to convey the land *Page 78 
in question, of which he was the owner, to William Patterson, upon condition that he would put a house upon it and finish it. Before that was done McConnell and Lindsay obtained a judgment against William Patterson, and in July, 1843, caused the execution which had issued on the judgment to be levied on the land. An order of sale was obtained at August Term, 1843, and under the venditioni exponas it was sold in (97) November, and the defendant Bodenhamer became the purchaser. In order to defeat the levy, Lamb, by the directions of William Patterson, conveyed the land in August, 1843, to John Patterson, the plaintiff, who was the father of William, but dated it so as to overreach the levy. The trespass consisted in removing the house from the land.
The presiding judge charged the jury that if the deed to John Patterson was antedated for the purpose of overreaching the levy of the execution, it would be a fraud on the part of the plaintiff, and such an one as would vitiate and defeat his right to recover.
Under the charge of the court the jury found for the defendant, and the plaintiff appealed.
We think his Honor erred. We do not believe the antedating the deed, as stated in this case, did have the effect of making it void. The date of the deed is not an essential part of it. It is customary to insert one in every deed, as one and the most certain mode of showing when it took effect — andprima facie, it is evidence of the time of delivery, but, like all such evidence, may be contradicted. But a deed is good without any date, or with an impossible one, for it takes effect from the delivery, and only from that time. The date inserted is, however, so far a part of the deed that if, after its delivery, it be altered by any person claiming an interest under it, without the knowledge of the grantor, or, in case of a bond, of the obligor, it is rendered utterly void, and this because it ceases to be the deed of the person executing it. It is considered by the law out and out a forgery. In this case the title of the land in question was in Lamb, and he made the deed to the (98) plaintiff, and, though the object or purpose for which it was antedated was a dishonest one, still, between them, it was valid and passed the title to the plaintiff, at least so far as to enable him, to maintain an action of trespass against a wrongdoer, and such we consider the defendant. He, doubtless, acted *Page 79 
under the belief that his title to the land was good; but it was not so. William Patterson, his debtor, had no such interest in the land as was subject to an execution. So far as the case discloses the facts, he never was in possession. Lamb had verbally promised he would convey the premises to him, upon certain conditions with which he had not complied. But in addition to this his contract was void, being in parol. Rev. St., ch. 50, sec. 8. If it had been in writing, and he had complied with its terms so far as they were conditions precedent to be performed by him, he could have enforced a conveyance of the legal title from Lamb, and, therefore, would have had such an interest, under section 1 of the act of 1812, as would have been liable to the fi. fa. That act is not confined to express trusts, but extends to all cases in which any person is in any manner seized in trust for a defendant in an execution, as in the case of sale by articles in writing, where the vendee has paid the purchase money and done all the acts to be performed by him. Hendersonv. Hoke, 21 N.C. 138. Several cases in this Court establish the doctrine that section 1 of the act of 1812 extends to no trust where the cestui que trust has not a right to call for an immediate conveyance of the legal estate. Thorpe v. Hicks,21 N.C. 617. If the purchase by the defendant conveyed to him the legal title, then he would hold it, under section 1 of the act, discharged of any claim by Lamb, for that section acts upon the estate. In whatever way we consider the case, William Patterson had not such interest in the land as could be reached by an execution at law, and the defendant acquired nothing by his purchase, and in removing the house was a mere                    (99) wrongdoer, and liable to the plaintiff in damages.
PER CURIAM.            Judgment reversed, and venire de novo.